Spencer, J.
This is a motion to dismiss amended petition, and involved a similar principle as the next case. An attachment had been issued upon a claim to recover upon three promissory notes. After service of the attachment, an amended petition was filed, setting up a new cause of action/ The petition ought not to stand. Such a practice would enable a party to keep an attachment alive, and add to the claims upon which it was issued new causes of action from time to time, to the serious detriment of substantial fights and intervening claims.
Amended petition dismissed.